Decree affirmed, with costs. AH concur, except Sears and Taylor, JJ., who dissent and vote for reversal on the following grounds: When the marriage between the deceased and respondent was celebrated in 1916 respondent knew or should have known that his prior wife was living, for her residence up to that time had remained at the very place where he had sent furniture to her some years previously. The marriage between deceased and respondent was, therefore, void when contracted. (Stokes v. Stokes, 198 N. Y. 301.) Under such circumstances respondent cannot be deemed to have acted in good faith. The mere continuance of the relations between respondent and deceased after the death of respondent’s prior wife in 1919 is insufficient to establish a common-law marriage. (Matter of Hill v. Vrooman, 242 N. Y. 549.) Present — Hubbs, P. J., Clark, Sears, Taylor and Sawyer, JJ.